Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 22 September 2022.  In virtue of this communication, claims 1-15 are currently presented in the instant application.  Presently, claims 1, 5-6, and 10 have been amended and claims 4, and 7-9 have been cancelled.

Response to Arguments
Applicant’s arguments, filed 9/22/2022, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nomura et al. (Publication No.: US 2013/0278785 A1, herein known as Nomura).
Examiner agrees that the prior art Ishikawa does not disclose the movable lenses decreasing in size in the optical axis direction.
Nomura teaches a movable lens system in the optical axis that has a decrease in size of the lenses in the optical axis direction (lens system G2 seen in Fig. 6 deceases in size).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-6, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (Publication No.: US 2014/0002912 A1, herein known as Ishikawa), in view of Nomura.

With respect to claim 1, Ishikawa discloses an optical imaging apparatus, comprising: 
a plurality of optical lenses arranged along an optical axis to capture an image in an image capture direction and project the image on an imaging plane (fixed lenses G1, G2, zoom lens M, and focus lens N; [0043]); 
wherein the plurality of optical lenses are divided into at least one fixed lens set and at least one movable lens set (fixed lenses G1, G2, movable lenses zoom lens M, and focus lens N; [0043]); 
wherein the at least one fixed lens set is fixedly disposed, and the at least one movable lens set is configured to move relative to the at least one fixed lens set (fixed lenses G1, G2, zoom lens M, and focus lens N; [0043]),
an actuator connected to the movable lens set, wherein the actuator is configured to drive the movable lens set to move relative to the fixed lens set, and the movable lens set and the actuator form an adjustment module (first drive unit V1; [0047]); 
a base assembles and fixes at least one fixed lens set and the adjustment module (base member 2); 
a first lens frame configured to carry the fixed lens set, and the first lens frame assembled and connected to the base (the frame around first fixed lens G1 and second fixed lens G2; Fig. 1; alternatively, base member 42 of Fig. 10; [0043]); 
a second lens frame configured to carry the movable lens set, wherein the actuator is connected to the second lens frame and fixed to the base, so that the movable lens set is assembled and connected to the actuator (first lens frame 4; [0047]); 
a fixing frame is assembled and connected to the base (42d of Fig. 10, or the unreferenced frame below image sensor P in Fig. 2); and 
an image sensor is disposed on the fixing frame and located on the imaging plane (bottom imaging unit P; [0041]).
Ishikawa does not disclose an optical imaging apparatus wherein a size of the at least one movable lens set is sequentially decrease to the imaging plane.
Nomura teaches a movable lens system in the optical axis that has a decrease in size of the lenses in the optical axis direction (lens system G2 seen in Fig. 6 deceases in size).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the movable zoom lens and focus lens of Ishikawa with the movable lens system of Nomura as a known alternative focusing and zoom system with different known optical properties one of ordinary skill in the art would recognize.

With respect to claim 2, the combination of Ishikawa and Nomura further discloses an apparatus wherein the at least one movable lens set is configured to move forward and backward on the optical axis relative to the at least one fixed lens set (focus and zoom lenses of the modified combination).

With respect to claim 5, the combination of Ishikawa and Nomura further discloses an apparatus further comprising a filter located between the optical lenses and the image sensor (Ishikawa: IR cut filter may be arranged in front of an imaging unit P; [0089]).

With respect to claim 6, the combination of Ishikawa and Nomura, wherein the image sensor and the filter are disposed on the fixing frame (Ishikawa base member 2; Fig. 1).

With respect to claim 11, the combination of Ishikawa and Nomura further discloses an apparatus further comprising an optical path changing element located in the image capture direction of the optical lenses, wherein the optical path changing element is configured to change a light beam from travelling in a direction parallel to an actual image capture direction to travelling in a direction parallel to the image capture direction (Ishikawa prism 3a; [0044]; Fig. 1).

With respect to claim 13, the combination of Ishikawa and Nomura further discloses an apparatus wherein the optical path changing element is a prism, the prism includes a light incident surface and a light emitting surface, the light incident surface faces the actual image capture direction, the light emitting surface faces the optical lenses, and an included angle is defined between the light incident surface and the light emitting surface (Ishikawa prism 3a; [0044]; Fig. 1).
Examiner suggests utilizing different language than “actual image capture direction” when also paired with “image capture direction”.  This clarity does not rise to the level of indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ishikawa and Nomura.
With respect to claim 14, the combination of Ishikawa and Nomura does not explicitly disclose an apparatus comprising two or more of the fixed lens sets, each of the fixed lens sets having a different effective focal length (lenses G1 and G2 are different fixed lens sets but no focal lengths are given).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the combination of Ishikawa and Nomura to utilize fixed lenses with different focal lengths based on the overall design, focus level, and optical features desired by the manufacturer, as every element impacts the entire optical system.  The remaining references cited below all teach lens systems with varied focal lengths that could be utilized instead of the undefined one of the combination.

With respect to claim 15, the combination of Ishikawa and Nomura does not explicitly disclose an apparatus comprising two or more of the moveable lens sets, each of the moveable lens sets having a different effective focal length (lenses M and N of Ishikawa are changed to G2 and G3 of Nomura in the combination but no focal lengths are given; both sets are utilized for different purposes, zoom and focus, and likely would have a different focal length).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the combination of Ishikawa and Nomura to utilize zoom and focal lenses with different focal lengths based on the overall design, focus level, and optical features desired by the manufacturer, as every element impacts the entire optical system.  The remaining references cited below all teach lens systems with varied focal lengths that could be utilized instead of the undefined one of the combination.
.

Claim(s) 3, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ishikawa and Nomura as applied to claims 1 and 11 above, and further in view of Goldenberg et al. (Publication No.: US 2018/0024329 A1, herein known as Goldenberg).
With respect to claim 3, Ishikawa does not disclose an apparatus wherein the at least one movable lens set is configured to move on a plane perpendicular to the optical axis relative to the at least one fixed lens set.
Goldenberg teaches an optical image stabilization (OIS) barrel for an auto-focus (AF) lens group (abstract; [0085]-[0086]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the apparatus of the combination of Ishikawa and Nomura by utilizing the AF and stabilization combination barrel and related actuators as taught by Goldenberg to correct for aberrations generated from shake.
Alternatively, it would have been obvious to add a fixed focus lens to front or rear of the OIS/AF barrel of Goldenberg as taught by Ishikawa depending on the optical characteristics desired by the designer.

With respect to claim 10, the combination of Ishikawa and Nomura does not disclose an apparatus wherein the actuator is selected from the group consisting of a voice coil motor, a shape memory alloy motor, a piezoelectric motor, and a combination of two or more thereof (actuator is only referred to as a linear actuator in Ishikawa).
Goldenberg teaches using a voice coil motors to drive the AF/OIS lens barrel ([0073]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the apparatus of Ishikawa and Nomura by utilizing the voice coil motor system of Goldenberg as the specific linear actuator of the combination, as voice coil motors are a subset of linear actuators and are utilized for similar purposes in both inventions (driving an AF lens barrel).

With respect to claim 12, the combination of Ishikawa and Nomura does not disclose an apparatus wherein the optical path changing element is a reflective sheet and an included angle is defined between the reflective sheet and the image capture direction (prism instead).
Goldenberg teaches using a reflective sheet to reflect/fold the light from an object side towards the image sensor, in a direction perpendicular to the image side (reflecting element OPFE 208; [0069]; Fig. 3A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the apparatus of the combination of Ishikawa and Nomura by utilizing a reflective sheet instead of the prism of the combination as taught by Goldenberg as an alternative to the folding element means of the combination (both serve the same purpose).  Further, it would have been obvious to include the shake correction mechanisms of the OPFE of Goldenberg to correct for shake in the X direction, obtaining better images.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
12/3/2022